Citation Nr: 1111603	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to August 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which changed the characterization of the Veteran's service-connected back disability from degenerative arthritis to degenerative disc disease of the lumbar spine and increased the disability rating to 20 percent, effective February 2008. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported neurological symptoms of the lower extremities associated with his back disability.  An October 2005 private treatment record indicates that he complained of lower extremity numbness.  During a VA examination in March 2008, he stated that he had constant pain which radiated into the lower extremities bilaterally.  On examination, there was decreased sensation in the S1 distribution in the left lower extremity and decreased sensation on the right lateral thigh.  There was slight ankle jerk on the right and it was absent on the left.  The examiner did not identify which nerves were affected nor specify the level of neurological impairment.  

Orthopedic and neurologic abnormalities associated with a spinal disability are to be separately rated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.  While the evidence in this case indicates that the Veteran experiences neurological symptoms associated with his back disorder, the Board does not have sufficient medical information available to properly rate the condition.  Therefore, a remand is required to afford the Veteran another examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(I); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA health care providers who have treated his back disability since April 2008.  After obtaining any appropriate authorizations for release of medical information, the RO must obtain records from each health care provider the Veteran identifies.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of his lumbar spine disability.  The claims file must be made available to the examiner for review.  The examiner should conduct a thorough examination, including any tests indicated, and describe any orthopedic or neurological symptoms associated with the Veteran's service-connected arthritis.  

(a)  The examiner must report the complete range of motion for the thoracolumbar spine and indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  The examiner must describe all present neurological manifestations of the Veteran's low back disorder, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities.  If any nerve impairment is present, the examiner should identify the specific nerves involved and state whether the impairment includes complete or incomplete paralysis.  The left and right lower extremities must be addressed separately.  The physician should also indicate the frequency and severity of any degenerative disc disease exacerbations and/or incapacitating episodes. 

A complete rationale is required for any opinion provided.  

3.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (10).


